 

ease 1:13-mj-03743-AMS Document 1 Entered on FLSD Docket 2/10/251|351¥§3£_1_¢>1¥8_

18-3743-M]-SIMONTON pec 7, 2013

STEVEN M. LARlMOR£
CLERK U.S. DlSTR|CT CT.

 

UNITED STATES DISTRICT coURT S_D,WLA_Miami
EASTERN DISTRICT oF TENNESSEE _r ,_ . _ _` q
AT KNonILLE w \ »\ ~“' L‘O

UNI'I`ED STATES OF AMERICA,

V.
No.3;18-C - '7Lp _
JUDGES al( m/l /'1)0{>

 

 

 

MATTHEW SCRUGGS,
BRITNEY BREWER,
TORIN HOARD,

ERIN LAMARR,
BRENDAN ORTIZ.

5

 

INDICTMENT
COUNT 0NE
The Grand Jury charges that from on or about July 26, 2017, up to and including on or
about June 15, 2018, in the Eastern District of Tennessee and elsewhere, the defendants,
MATTHEW SCRUGGS, BRITNEY BREWER, TORIN HOARD, ERIN LAMARR, and
BRENDAN ORTIZ, did combine, conspire, confederate, and agree with one another and others
to knowingly, intentionally and without authority, distribute and possess with intent to distribute,
Alprazolam, a Schedule IV controlled substance, all in violation of Title 21, United States Code,
Sections 846, 841(a)(l) and 841(b)(l)(C).
COUNT TWO
The Grand Jury further charges that, on or about June 8, 2018, within the Eastem District
of Tennessee, the defendant, MA'I"I`HEW SCRUGGS, did knowingly possess firearms in
furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States, as set forth in Count One of this Indictment, which is incorporated herein by reference, all

in violation Title 18, United States Code, Section 924(c).

Case 3:18-cr-00176-TAV-DCP Document 1 Filed 11/06/18 Page 1 of 2 Page|D #: 1

Case 1:18-mj-03743-AI\/|S Document 1 Entered on FLSD Docket 12/10/2018 Page 2 of 3

QMIM
The Grand Jury further charges that, on or about June 8, 2018, within the Eastem Distn`ct
of Tennessee, the defendant, BRITNEY BREWER, having previously been convicted in a court
of a crime punishable by a term of imprisonment exceeding one year, did knowingly possess, in

and affecting commerce, firearms in violation of Title 18, United States Code, Section 922(g)(l).

A TRUE BILL:

 

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

 
   

Cynt a F. Davidson
Assistant United States Attomey

Case 3:18-cr-00176-TAV-DCP Document 1 Filed 11/06/18 Page 2 of 2 Page|D #: 2

Case 1:18-mj-O3743-A|\/|S Document 1 Entered on FLSD Docl<et 12/10/2018 Page 3 of 3

 

 

HS|
AO 442 lRev.Ol/O‘)) ArrestWarrant
UNITED STATES DISTRICT CoURT
forthe \ ' ,. t. RC
Eastem District of Tennessee » ll 17 l l 6 . . . Q/_f
United States of America
v. )
) .
BRENDAN oRTiz ) Ca$e NO- \3 ‘ ig CY l_[(O
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be ar)'ested) BRENDAN ORTIZ ’
who is accused of an offense or violation based on the following document filed with the court:

 

ii Indictment ij Superseding Indictment ij Information l:l Superseding Information ill Complaint
ij Probation Violation Petition ij Supervised Release Violation Petition ij Violation Notice ij Order of the Court
This offense is briefly described as follows:

the defendant did combine, conspire, confederate, and agree With one another and others to knowing|y, intentionally and

Without authority, distribute and possess With intent to distribute, A|prazolam, a Schedule |V controlled substance, all in
violation of Title 21, United States Code, Sections 846, 841(a)(1) and 841(b)(1)(C).

Date: llr-? z i& 7 A 7 r_
issuing officer signature \'

' `- JoHN L.ME
cityandstate; i<§.?~»@{\ !,\] DE ,cLERK

 

 

Priuted name and iitle

 

Return

 

This warrant was received on (dare) , and the person was arrested on (daze)
at (city and state)

 

Date:

 

Arresting ojj‘icer ’s signature

 

P)'inted name and title

Fiod \0‘135"723 1¢77L/» lio?-O§S?~Zr

 

 

 

